                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 SALVADOR CARDENAS LUPERCIO,
                                                           Civil Action No. 18-15171 (RBK)
                  Petitioner,

           v.
                                                               OPINION AND ORDER
 IMMIGRATION AND NATURALIZATION
 SERVICES,

                  Respondent.

          Before the Court is pro se Petitioner Salvador Cardenas Lupercio’s (hereinafter,

“Petitioner”) Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 and first application

to proceed in forma pauperis. On November 14, 2018, the Court administratively terminated this

matter for Petitioner’s failure to either pay the requisite filing fee of $5.00 or submit an application

to proceed in forma pauperis. (ECF No. 2).        Upon review of Petitioner’s new submission, the

Court finds that Petitioner has sufficiently demonstrated that he is indigent and will grant

Petitioner’s request to proceed in forma pauperis. See L. Civ. R 81.2(c).

          Next, Rule 4 of the Rules Governing Section 2254 Cases, applicable to § 2241 through

Rule 1(b), requires the Court to preliminarily review § 2241 habeas petitions and determine

whether it “plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief.” Pursuant to this Rule, this Court is “authorized to dismiss summarily any habeas

petition that appears legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849, 856

(1994).

          Pursuant to Rule 2(c) of the Rules Governing Section 2254 Cases, applicable to § 2241

through Rule 1(b), a habeas petition pursuant to § 2241 must “specify all the grounds for relief

available to the petitioner [and] state the facts supporting each ground.” Section 2241 petitions
which provide no more than “vague and conclusory grounds for habeas relief are subject to

summary dismissal” under the Rule. Anderson v. Pennsylvania Attorney General, 82 F. App’x

745, 749 (3d Cir. 2003); see also United States v. Thomas, 221 F.3d 430, 437 (3d Cir. 2000);

United States v. Dawson, 857 F.2d 923, 928 (3d Cir. 1988).

       As pleaded, Petitioner’s Petition appears to baldly claim that he is entitled to “invoke [his]

rights to a quick and speedy trial” and sets forth his entire claim as follows: “Under U.S.C.S. Title

28 U.S.C. 2255 I wish to Challenge my Immigration Hold/Detainer and to be placed in Federal

Custody to proceed with any and all Legal Proceedings referring to my Immigration Case#

076225251.”1 (ECF No. 1, at 3, 6–7).

       Based on the limited information in his Petition, the Court gleans that Petitioner is currently

serving a state criminal sentence. Section 2241 confers jurisdiction upon federal courts to hear

petitions challenging pre-removal immigration detentions during the course of removal

proceedings. See Demore v. Kim, 538 U.S. 510, 517 (2003); Zadvydas v. Davis, 533 U.S. 678,

687 (2001). However, a district court has jurisdiction to hear a petition filed pursuant to § 2241

only if the petitioner is “in custody.” James v. Dist. Attorney York Cnty., 594 F. App’x 66, 67 (3d

Cir. 2015) (citing Maleng v. Cook, 490 U.S. 488, 490 (1989); Verde–Rodriguez v. Att'y Gen., 734

F.3d 198, 204 n.4 (3d Cir. 2013)). A petitioner who is serving a criminal sentence is not “in

custody” for purposes of § 2241 merely because an immigration detainer has been lodged against

him or her. Adams v. Apker, 148 F. App’x 93, 95 (3d Cir. 2005).             Accordingly, insofar as

Petitioner is challenging an immigration detainer while serving a state criminal sentence, the Court

dismisses the Petition for a lack of jurisdiction.



1
  To the extent that Petitioner appears to seek relief under § 2255 rather than § 2241, Petitioner
fails to allege that he is “in custody under sentence of a court established by Act of Congress,”
alleging instead that he is serving a state court sentence. (ECF No. 1, at 2).
                                                     2
         To the extent that Petitioner is attempting to raise other claims, his Petition fails to articulate

any substantive legal arguments in support of his claims that he is entitled to habeas relief under

28 U.S.C. § 2241. (ECF No. 1). It therefore appears that Petitioner has failed to “specify all

grounds for relief” he wishes to raise and has likewise failed to provide appropriate supporting

facts.    In light of the foregoing considerations, Petitioner’s Petition also fails to satisfy the

requirements of Rule 2(c) of the Rules Governing Section 2254 Cases, and the Court must dismiss

his Petition without prejudice as a result. See, e.g., Anderson, 82 F. App’x at 749.

         IT IS, therefore, on this 18th day of December, 2018,

         ORDERED that the Clerk shall re-open this matter; and it is further

         ORDERED that Petitioner’s application to proceed in forma pauperis (ECF No. 3) is

GRANTED; and it is further

         ORDERED that Petitioner’s Petition (ECF No. 1) is hereby DISMISSED WITHOUT

PREJUDICE; and it is further

         ORDERED that Petitioner is granted leave to amend his Petition to be re-filed on the

appropriate habeas form and to provide sufficient factual and contextual support for any claims he

wishes to raise in that pleading within thirty (30) days of the date of this Opinion and Order; and

it is further

         ORDERED that if Petitioner wishes to reopen this case and pursue his claims in this

District under 28 U.S.C. § 2241, he shall so notify the Court, in writing addressed to the Clerk of

the Court, Mitchell H. Cohen Building and U.S. Courthouse, Fourth and Cooper Streets, Camden,

New Jersey, 08101, within thirty (30) days of the date of entry of this Opinion and Order;

Petitioner’s writing shall include a complete, signed habeas petition on the appropriate form and




                                                     3
contain all of the claims Petitioner wishes to raise accompanied by the facts supporting those

claims sufficient to permit Respondent to adequately answer his claims; and it is further

        ORDERED that upon receipt of a writing from Petitioner stating that he wishes to reopen

this case, and a complete, signed § 2241 petition, the Clerk of the Court will be directed to reopen

this case; and it is further

        ORDERED that the Clerk of the Court shall forward Petitioner the following blank habeas

petition form: AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241; and

it is further

        ORDERED that the Clerk of the Court shall serve copies of this Order and the blank

habeas form listed above on Petitioner by regular U.S. mail at his current address of record; and it

is finally

        ORDERED that the Clerk of Court shall once again CLOSE the file.



                                                     s/Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge




                                                 4
